AMENDMENT TO THE ADVISORS SERIES TRUST TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 6th day of December, 2012, to the Transfer AgentServicing Agreement, dated as of June 8, 2006, as amended (the "Transfer Agent Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") on behalf of its separate series as listed on Exhibit K attached hereto (as amended from time to time) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Transfer Agent Agreement; and WHEREAS, the parties desire to amend the Agreement to add the PIA Short Duration Bond Fund ; and WHEREAS, Section 10 of the Transfer Agent Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit K is hereby superseded and replaced with Amended Exhibit K attached hereto. Except to the extent amended hereby, the Transfer Agent Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By:/s/ Douglas G. Hess By: /s/ Michael R. McVoy Name:Douglas G. Hess Name:Michael R. McVoy Title:President Title:Executive Vice President 6/2012 - PIA Exhibit K to the Advisors Series Trust Fund Transfer Agent Servicing Agreement Name of Series PIA BBB Bond Fund PIA MBS Bond Fund PIA Short-Term Securities Fund PIA Moderate Duration Bond Fund PIA High Yield Fund PIA High Yield (MACS) Fund PIA Short Duration Bond Fund PIA Funds TRANSFER AGENT & SHAREHOLDER SERVICES ACCOUNT SERVICES FEE SCHEDULEat June, 2010 Annual Service Charges to the Fund* ·Base Fee Per Cusip $ /year ·NSCC Level 3 Accounts $ /open account ·No-Load Fund Accounts $ /open account ·Load Fund Accounts $ /open account ·Daily Accrual Fund Accounts $ /open account ·Closed Accounts $ /closed account ActivityCharges ·Manual Shareholder Transaction $ /transaction ·Omnibus Account Transaction $ /transaction ·Correspondence $ /item ·Telephone Calls $ /minute ·Voice Response Calls $ /call ·Qualified Plan Accounts $ /account (Cap at $/SSN) Implementation Charges ·First Cusip $ /fund group setup, first Cusip ·Subsequent Cusips $ /each additional Cusip Plus Out-Of-Pocket Expenses – Including but not limited to telephone toll-free lines, call transfers, mailing, sorting and postage, stationery, envelopes, programming, service/data conversion, AML verification services, special reports, insurance, record retention, literature fulfillment kits, microfilm, microfiche, proxies, proxy services, lost shareholder search, disaster recovery charges, ACH fees, Fed wire charges, NSCC charges, data communication and implementation charges, travel, training, and all other out-of-pocket expenses. Additional Services – Above pricing is for standard services.Available but not included above are the following services- FAN Web shareholder e-commerce, Vision intermediary e-commerce, FAN Mail electronic data delivery, B.O.S.S. sales reporting data warehouse, investor e-mail services, literature fulfillment, lead conversion reporting, 12b-1 aging, Short-Term Trader reporting Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s signature is not required at December 6, 2012 as the fees are not changing. 6/2012 - PIA
